           Case 1:21-cv-02960-LTS Document 2 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT JAMES SWINT,

                             Plaintiff,                             21-CV-2960 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
ROBERT S. MUELLER III, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Robert James Swint brings this action pro se. To proceed with a civil action in

this Court, a plaintiff must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00

administrative fee – or, to request authorization to proceed without prepayment of fees, submit a

signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $402.00 in fees or submit the

attached IFP application. 1 If Plaintiff submits the IFP application, it should be labeled with

docket number 21-CV-2960 (CM). If the Court grants the IFP application, Plaintiff will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case


       1
          The caption lists the names of several other plaintiffs, but only Robert James Swint
signed the complaint. As a pro se litigant, Swint “cannot act on behalf of other individuals. See
U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is
not licensed as an attorney may not appear on another person’s behalf in the other’s cause.”
(internal quotation marks and citation omitted)); Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir.
1998) (“[B]ecause pro se means to appear for one’s self, a person may not appear on another
person’s behalf in the other’s cause.”). Accordingly, at this stage, the Court is requesting an IFP
application solely from Swint.
            Case 1:21-cv-02960-LTS Document 2 Filed 04/09/21 Page 2 of 2




shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 9, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
